 1   WO
 2
 3
 4
 5
 6                              IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Eileen Carr, et al.,                            No. CV-19-05214-PHX-MTL
10                      Plaintiffs,                      ORDER
11       v.
12       Grand Canyon University Incorporated, et
         al.,
13
                        Defendants.
14
15             Plaintiffs and putative class members Eileen Carr, Samuel Stanton, Jane Doe I, Jane
16   Doe II, and Jane Doe III have filed a Motion to Recuse Pursuant to 28 U.S.C. § 144 and 28
17   U.S.C. § 455 (the “Motion”). (Doc. 13.) The Court denies the Motion as it pertains to 28
18   U.S.C. § 455. Pursuant to 28 U.S.C. § 144, the Court refers the remaining recusal issues to
19   another United States District Judge in this District who “shall be assigned to hear such
20   proceeding.”
21   I.        INTRODUCTION
22             This action was initiated in this Court on September 18, 2019 and assigned by
23   random selection to the undersigned Judge of the United States District Court. (Docs. 1
24   and 3.)1 Each of the named Plaintiffs participate in Defendants’ online doctoral program.
25   On behalf of themselves and other similarly situated individuals, Plaintiffs contend that the
26
27   1
       Plaintiffs originally filed a similar complaint in Georgia state court. Defendants removed
     the case to the United States District Court for the Northern District of Georgia, where it
28   was ultimately dismissed for lack of personal jurisdiction. Carr v. Grand Canyon
     University, Inc., No. 1:19-cv-1707-TCB (N.D. Ga. August 19, 2019).
 1   Defendants, Grand Canyon University, Inc. and Grand Canyon Education, Inc.
 2   (collectively “Defendants” or “GCU”), falsely advertise the number of credit hours
 3   required to complete its doctoral program. Plaintiffs’ Complaint states that Defendants
 4   advertise a doctoral degree is attainable with 60 credit hours of coursework, including
 5   “three dissertation courses worth three credit hours each.” (Doc. 1 at ¶ 20.) In reality, as
 6   averred by Plaintiffs,
 7                  GCU’s representation that its doctoral programs can be
 8                  completed in 60 credit hours is false. GCU does not provide
                    the resources needed to complete the dissertation, and therefore
 9                  the doctoral program, while taking the first three dissertation
10                  courses. The result is that GCU doctoral students must then
                    enroll in additional courses to complete their dissertation. In
11                  fact, GCU has designed its dissertation program and
12                  requirements so that it is highly unlikely that its dissertation
                    students can complete the program within 60 credit hours.
13
     (Id.)
14
             On October 15, 2019, Defendants filed a Motion to Dismiss (Doc. 8), which is fully
15
     briefed, and a Motion to Compel Arbitration (Doc. 9), which is not. Then, on October 29,
16
     2019, Plaintiffs filed the instant Motion. (Doc. 13.) In its own words, the objective of the
17
     Motion is to obtain the disqualification of this Judge “based on the prior relationship
18
     between Judge Liburdi and Grand Canyon University.”2 (Id. at 1.)
19
     II.     RECUSAL ANALYSIS UNDER 28 U.S.C. § 455
20
             A motion for judicial recusal under § 455 “is directed to the judge, rather than the
21
     parties, and is self-enforcing on the part of the judge.” United States v. Sibla, 624 F.2d 864,
22
     867-68 (9th Cir. 1980). A judge who is the subject of a recusal motion filed under both
23
24   2
       One day after the Motion was filed, on October 30, 2019, Plaintiffs’ local counsel (who
25   did not appear on the Motion) filed a Motion to Withdraw (Doc. 18), in which the local
     counsel stated that, “[a] breakdown in the relationship between Local Counsel and Georgia
26   Co-Counsel has occurred that Local Counsel believes prevents them from continuing to
     represent Plaintiffs in this matter.” (Id. at 1.) The Motion to Withdraw continues to explain
27   that, “Local Counsel does not believe it is appropriate to divulge the precise nature of the
     breakdown in this motion but would be willing to do so at an ex parte hearing should the
28   Court deem it necessary and appropriate.” (Id.)


                                                  -2-
 1   §§ 144 and 455 may perform a recusal analysis under § 455 before referring the § 144
 2   matter to a second judge. Id. at 868 (“[S]ection 455 modifies section 144 in requiring the
 3   judge to go beyond the section 144 affidavit and consider the merits of the motion pursuant
 4   to Section 455(a) & (b)(1).”). Thus the Court will begin with a § 455 review and analysis.
 5          A.     Legal Standard
 6          Section 455(a) requires that a “judge of the United States shall disqualify himself in
 7   any proceeding in which his impartiality might be questioned.” It is well established in this
 8   Circuit that the test for recusal of a judicial officer is whether “a reasonable person with
 9   knowledge of all the facts would conclude that the judge’s impartiality might reasonably
10   be questioned.” United States v. Carey, 929 F.3d 1092, 1104 (9th Cir. 2019) (quoting
11   Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993)). A reasonable person “in this
12   context means a well-informed, thoughtful observer, as opposed to a hypersensitive or
13   unduly suspicious person.” United States v. Holland, 519 F.3d 909, 914 (9th Cir. 2008)
14   (quoting Clemens v. U.S. Dist. Court for Cent. Dist. of California, 428 F.3d 1175, 1178
15   (9th Cir. 2005)). “Disqualification under § 455(a) is necessarily fact-driven and may turn
16   on subtleties in the particular case.” Carey, 929 F.3d at 1104 (quoting Holland, 519 F.3d
17   at 913).
18          B.     Application
19          The Motion states that the undersigned judge’s “impartiality might reasonably be
20   questioned based on the prior relationship between Judge Liburdi and Grand Canyon
21   University.” (Doc. 13 at 1.) It goes on to say that from 2014 “to the time that Judge Liburdi
22   was nominated for the Court in 2018, Judge Liburdi has been ‘tied at the hip’ with
23   [Arizona] Governor [Douglas] Ducey who, in turn, has been ‘tied at the hip’ with
24   Defendants.”3 (Id.) To support this conclusion, the Motion cites as “facts” many
25   generalized statements drawn from news reports,4 public documents, and Plaintiffs’ and
26   3
       Neither Arizona Governor Douglas A. Ducey, nor the State of Arizona, nor any other
27   government officer are parties to this lawsuit. The Complaint (Doc. 1) does not claim that
     the Governor or any other government official had a role in the facts of this case.
28   4
       “The decision whether a judge’s impartiality can ‘reasonably be questioned’ is to be made
     in light of the facts as they existed, and not as they were surmised or reported.” Cheney v.

                                                 -3-
 1   their lawyers’ own imaginations. When viewed from the perspective of a reasonable person
 2   with knowledge of all the facts, the Motion plainly lacks any merit.
 3                 1.       Former Government Lawyer
 4          Section 455(b)(3) provides the standard by which a former government lawyer
 5   serving as a judge should recuse from a matter.5 Recusal is appropriate when a judge “has
 6   served in governmental employment and in such capacity participated as counsel, adviser
 7   or material witness concerning the proceeding or expressed an opinion concerning the
 8   merits of the particular case in controversy.” 28 U.S.C. § 455(b)(3). This recusal element
 9   was considered by then-Judge Kavanaugh of the D.C. Circuit in Baker & Hostetler LLP v.
10   United States Dep’t of Commerce, 471 F.3d 1355 (D.C. Cir. 2006). That case involved
11   litigation under the Freedom of Information Act concerning public records in a softwood
12   lumber dispute between the United States and Canada. Id. at 1357. On appeal, one of the
13   parties moved for Judge Kavanaugh’s recusal, citing concerns that, during his time as legal
14   counsel for President George W. Bush, he may have “personally participated on issues
15   relating to the Softwood Lumber dispute.” Id. Judge Kavanaugh’s analysis is worth
16   reproducing in full:
17                 Before enacting that law in 1974, Congress carefully studied
18                 the issue, including obtaining guidance from the then-recently
                   amended ABA Code of Judicial Conduct. See H.R.Rep. No.
19                 93–1453 (1974), as reprinted in 1974 U.S.C.C.A.N. 6351. In
                   the statute, Congress chose to draw the recusal line for prior
20                 government employment at participation in the proceeding or
                   expression of an opinion concerning the merits of the particular
21                 case in controversy. It bears emphasis, moreover, that
22
     U.S. Dist. Court for D.C., 541 U.S. 913, 914 (2004) (internal citation omitted). See also
23   Clemens, 428 F.3d at 1179 (“[R]eporters’ personal opinions or characterizations appearing
     in the media, media notoriety, and reports in the media purporting to be factual, . . . but
24   which are in fact false or materially inaccurate or misleading” are insufficient to require
     § 455 recusal.) (citing Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995)).
25   5
       See United States v. Lara-Unzueta, 735 F.3d 954 (7th Cir. 2013), where, in an illegal
     reentry case, the Seventh Circuit held that an immigration judge was not disqualified in
26   deportation proceeding where the defendant’s original deportation proceedings occurred
     while the judge was serving as district counsel for Immigration and Nationality Service.
27   Id. at 949. The court applied the text of § 455(b)(3) and because the judge did not
     participate as counsel “in the proceeding,” his prior employment did not trigger the
28   statute’s recusal mandate. Id. The court noted that “[t]he proceeding means the current
     proceeding.” Id.

                                                -4-
 1                  Congress chose the “personal-participation” rule for recusal
                    based on prior government employment while simultaneously
 2                  enacting a different and far broader “associational” rule for
                    recusal based on prior law firm employment. See 28 U.S.C.
 3                  § 455(b)(2).
 4
                    As to prior government work, Congress was aware of the
 5                  deeply rooted tradition of high-level Executive Branch and
                    Legislative Branch officials assuming the bench. Based on that
 6                  history and to avoid making it all but impossible for judges
                    with such backgrounds to perform their judicial duties in many
 7                  cases, Congress established the specific “personal-
 8                  participation” rule in § 455(b)(3). In determining whether
                    recusal is appropriate or inappropriate based on prior
 9                  government employment, judges must respect the line drawn
                    by Congress.
10
     Id. a 1357-58.
11
            Judge Kavanaugh explained that, during his time as an executive branch lawyer, he
12
     “did not participate in any stage of this Baker Hostetler litigation, nor did [he] express an
13
     opinion concerning the merits.” Id. at 1357. The Judge said, moreover, that “[w]hile
14
     serving in the Executive Branch, [he] did not obtain personal knowledge of any disputed
15
     evidentiary facts in this FOIA case.” Id. Judge Kavanaugh declined to recuse from the case.
16
     Id. at 1358.
17
            Here, the first iteration of this case was filed in the Georgia state court system on
18
     March 7, 2019. The undersigned Judge had departed from the Governor’s Office by that
19
     time. The first time that this Judge learned about the facts giving rise to this case and the
20
     legal claims advanced by Plaintiffs was after the Complaint was filed in this Court on
21
     September 18, 2019. (Doc. 1.) To be clear, therefore, while serving as General Counsel for
22
     the Arizona Governor, this Judge did not participate in any stage of this litigation, including
23
     its first iteration in Georgia. Nor did this Judge obtain personal knowledge of any disputed
24
     evidentiary facts. This Judge has not, at any time, expressed an opinion concerning the
25
     merits of this litigation. The Motion does not cite any fact to the contrary. Recusal as a
26
     former government lawyer is, therefore, not required.
27
            ///
28


                                                  -5-
 1                 2.      Lawyer Formerly in Private Practice
 2          For similar reasons, recusal is not required under 28 U.S.C. § 455(b)(2), which
 3   addresses a judge who was formerly in private practice. Under § 455(b)(2), a judge must
 4   recuse from a case “[w]here in private practice he served as a lawyer in the matter in
 5   controversy, or a lawyer with whom he previously practiced law served during such
 6   association as a lawyer concerning the matter, or the judge or such lawyer has been a
 7   material witness concerning it.” The Motion draws upon this Judge’s former representation
 8   of Governor Ducey as his campaign and transition counsel. But those facts, standing alone,
 9   are not a reason for disqualification.
10          The statute requires recusal where the judge or an associated lawyer has had direct
11   involvement “as a lawyer in the matter in controversy.” 28 U.S.C. § 455(b)(2). This Judge
12   did not serve as a lawyer on this matter; to the best of the undersigned’s recollection, no
13   lawyer with whom this Judge was associated served in such a capacity; nor did this Judge
14   or any associated lawyer serve as a material witness concerning the matter in controversy.
15   As previously explained, this Judge had no knowledge of this litigation or its underlying
16   claims until after it was filed and randomly assigned. The Motion does not and cannot
17   provide a single controverting fact.
18                 3.      Personal Bias or Prejudice Concerning a Party
19          The catch-all disqualification provision of § 455(a) provides that, “[a]ny justice,
20   judge, or magistrate judge of the United States shall disqualify himself in any proceeding
21   in which his impartiality might reasonably be questioned.” The Motion attempts to state a
22   reason why this Judge should recuse for actual or perceived bias under this section of
23   § 455(a). Instead of advancing a colorable argument, the Motion attempts to weave
24   together disparate facts that show a personal relationship among this Judge, Governor of
25   Arizona, and the President of Grand Canyon University Brian Mueller. From these
26   scattered facts Plaintiffs attempt to establish an actual bias or the appearance of bias by this
27   Judge in favor of GCU. Plaintiffs have failed to do so under the reasonable person test.
28          To begin, the Motion claims that Defendants have provided “massive financial and


                                                  -6-
 1   public relations support to Governor Ducey,” while the undersigned served as the
 2   Governor’s legal counsel, and that “Governor Ducey has returned the favors by making
 3   sure the state government works for the benefit of Grand Canyon University.” (Doc. 13 at
 4   1-2.) The Motion emphasizes this point by saying that “for several years before taking the
 5   bench, Judge Liburdi has been close professionally – and almost certainly personally –
 6   with Defendants and their senior executives.” (Id. at 2.) It then points to certain occurrences
 7   involving the Governor and GCU representatives that the Motion believes either create a
 8   conflict of interest or the appearance thereof. These occurrences include, (1) that Governor
 9   Ducey and GCU President Mueller “were co-chairs of the board of the Arizona Commerce
10   Authority”; (2) that Mr. Mueller was appointed to serve on the Arizona Cybersecurity
11   Team; (3) that the Governor and Mr. Mueller spoke at public events together; and (4) that
12   Mr. Mueller asked the Governor to intervene in an Arizona Nursing Board matter
13   concerning GCU. (Id. at 2-4.)
14          Absent a single introductory meeting in either 2015 or 2016, this Judge has had no
15   contact with Mr. Mueller for any purpose. To the best of this Judge’s knowledge, this Judge
16   has had no contact with any other representative of either of the Defendants for any purpose
17   whatsoever. Indeed, the first time that this Judge learned about Mr. Mueller’s position on
18   the Arizona Commerce Authority and the Arizona Cybersecurity Team, to the extent that
19   these claims are accurate, was after reading the Motion. The fact that Mr. Mueller and the
20   Governor appeared together at public events is wholly irrelevant to this lawsuit. Plaintiffs
21   do not even attempt to make an argument that those events have anything to do with the
22   present controversy. Finally, that Mr. Mueller asked the Governor for assistance with an
23   Arizona Nursing Board matter, assuming this is true, has nothing to do with the claims
24   here. The insinuation attempted to be drawn is that this Judge will bestow a favorable
25   reward on Mr. Mueller for his relationship with Governor Ducey. These arguments do
26   nothing more than advance innuendo and rumormongering against the Court. Suffice it to
27   say, this tactic fails the objective observer standard for disqualification.
28          The Motion next attempts to graft an appearance of bias on this Judge based on


                                                  -7-
 1   certain financial contributions to the Governor’s 2018 reelection committee and the 2014
 2   transition committee. (Doc. 13 at 4.) The Motion cites re-election contributions made by
 3   Mr. Mueller and GCU Chief Financial Officer Dan Bachus, and a contribution made by
 4   GCU for the transition committee. (Id.) Accepting as accurate that these contributions were
 5   made, until the Motion was filed, this Judge had no personal knowledge of any of these
 6   contributions. The Motion does not assert a single fact that any contribution was made for
 7   an improper purpose. It does not assert a single fact that any promise of benefit was offered,
 8   exchanged, or understood. This is, instead, a continuation of Plaintiffs’ rumormongering.
 9          The Motion states that “Judge Liburdi is undoubtedly very close to, and is also
10   professionally indebted to, Governor Ducey” and that “[i]t can certainly be reasonably
11   inferred that Judge Liburdi owes his current position to the Governor.” (Id. at 5.) The
12   Motion draws upon this Judge’s prior legal representations of the Governor and his
13   appointment as General Counsel, to the Uniform Laws Commission, and the Arizona State
14   Governing Committee for Deferred Compensation Plans. In accusing this Judge and the
15   Governor of the State of Arizona of potentially engaging in illegal activity, this allegation
16   assumes that the Governor took measures to secure this judicial appointment and that this
17   Judge would someday return that favor in the form of a favorable outcome for GCU. This
18   allegation is rather scandalous and there is not a single objective fact to support it.
19          A party seeking recusal must state particular facts underlying bias or the appearance
20   of bias that would cause a reasonable person to arrive at such a conclusion. See Clemens,
21   428 F.3d at 1178 (“Rumor, speculation, beliefs, conclusions, innuendo, suspicion, opinion,
22   and similar non-factual matters” are insufficient to require § 455 recusal) (citing Nichols,
23   71 F.3d at 351); see also Yagman, 987 F.2d at 626 (motion for recusal properly denied
24   where allegations of bias were “nothing more than speculation” and attorney “pointed to
25   no evidence”). The reasons proffered by Plaintiffs fall far short of the objective standard.
26   The Motion instead engages in unrestrained speculation. Plaintiffs have failed to provide a
27   colorable reason for any reasonable person to conclude that this Judge is biased in favor of
28   Defendants based on his pre-judicial positions.


                                                  -8-
 1          The Motion also speculates that “it is far-fetched to imagine that Judge Liburdi and
 2   Brian Mueller, for example, have not interacted on numerous occasions both professionally
 3   and socially.” (Doc. 13 at 5.) This suggested reason for recusal is, indeed, far-fetched. See
 4   Martinez v. Ryan, 926 F.3d 1215, 1227 (9th Cir. 2019) (holding that a “fanciful theory of
 5   bias cannot overcome [the] presumption of honesty and integrity in those serving as
 6   adjudicators” (quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)) (internal quotation
 7   marks omitted)). As has already been explained, this Judge has had one limited introduction
 8   to Mr. Mueller which occurred years ago and years before this lawsuit was filed. It may
 9   surprise Plaintiffs and their lawyers to learn that this Judge, while representing Governor
10   Ducey, did not attend every function concerning the Governor’s Office. Nor did this Judge
11   engage on every issue that may have been undertaken by the Governor’s Office. To the
12   best of this Judge’s recollection, absent that one introductory meeting, there has never been
13   any interaction with Mr. Mueller, either professionally or socially.
14          Accordingly, the Motion has not stated any reason why this Judge should disqualify
15   himself under § 455(a).
16                 4.      Financial Interest
17          Section 455(b)(4) requires recusal where the judge “knows that he, individually or
18   as a fiduciary, or his spouse. . . has a financial interest in the subject matter in controversy
19   or in a party to the proceeding, or any other interest that could be substantially affected by
20   the outcome of the proceeding.”6 An interest that is “not direct, but is remote, contingent
21   or speculative” does not require recusal under 28 U.S.C. § 455(b)(4). Nachshin v. AOL,
22   LLC, 663 F.3d 1034, 1042 (9th Cir. 2011) (internal citation omitted).
23          In a manner that is more Clouseau than Poirot, the Motion purports to reveal that,
24   “in an uncanny coincidence, Judge Liburdi’s wife is the General Counsel of a for-profit
25   holding company that operates dozens of charter schools around the country, including
26   over 20 in the State of Arizona.” (Doc. 13 at 5.) This argument attempts to establish bias
27
     6
      A “financial interest” is defined as “ownership of a legal or equitable interest, however
28   small,” or, with certain exceptions, “a relationship as director, adviser, or other active
     participant in the affairs of a party.” 28 U.S.C. § 455(d)(2).

                                                  -9-
 1   or the appearance of bias because, according to the Motion, this Judge has an actual or
 2   perceived familial financial interest in for-profit schools that rely on public funding. The
 3   Motion’s implication of a financial connection between the Defendants’ alleged
 4   misrepresentations concerning the number of credit hours required to obtain an online
 5   doctoral degree and a company that operates private K-12 schools is purely speculative.
 6          This Judge’s spouse works for a company that provides private (not public) K-12
 7   school services that utilize the BASIS curriculum. To the best of this Judge’s knowledge,
 8   none of these private schools are in Arizona, nor do they accept public funding. In fact, in
 9   April 2019, the private-school side of the operation was sold to Spring Education Group,
10   an unrelated private school network. To the extent that the Motion intended to target the
11   private K-12 schools, Plaintiffs have failed to allege any facts that this Judge’s spouse
12   works for any K-12 school, whether public or private, that charges families per credit hour.
13   Nor have they alleged that the company is engaged in the sort of practices that they claim
14   to have damaged them. These are key distinctions with Plaintiffs’ claims in this case, all of
15   which seem to have been ignored. Here, Plaintiffs claim to have paid too much money
16   according to certain alleged promises and representations made by Defendants. Plaintiffs’
17   proffered “uncanny coincidence” involving this Judge’s spouse fails on its face because
18   the best evidence of such a connection that they can offer is that “the pay of [BASIS’s] for-
19   profit executives has been questioned since they rely almost exclusively on public
20   educational funds.”7 (Doc. 13 at 5.)
21          The Motion does not cite a single fact that gives rise to a familial financial advantage
22   that this Judge has or would have under any resolution of this case, whether favorable or
23   unfavorable to Plaintiffs. The reasons presented in the Motion consist of pure speculation,
24   which do not form a legitimate basis for recusal. Cf. In re Medtronic, Inc. Sprint Fidelis
25
26   7
       The Motion also states (Doc. 13 at 10) that “Judge Liburdi’s wife . . . has faced – as
     General Counsel for a for-profit educational holding company – some of the same issues
27   faced by Grand Canyon University.” The Motion does not identify any of the “issues” that
     this Judge’s spouse “has faced” that are similar to those “issues faced by Grand Canyon
28   University.” A generalized statement such as this, lacking in any specificity whatsoever,
     fails to state a reason for judicial recusal.

                                                 - 10 -
 1   Leads Product Liability Litigation, 601 F. Supp. 2d 1120, 1125-26 (D. Minn. 2009)
 2   (denying § 455(b)(5) recusal where judge’s child was a shareholder in a company that
 3   conducted substantial business with the defendant; the court observed that the reasons
 4   proffered for recusal were “a hypothetical house of cards”). Given these facts, no
 5   reasonable person would infer that this Judge has a financial interest in the outcome of this
 6   case under § 455(b)(4).
 7          C.     Conclusion on § 455 Recusal
 8          Judges “are as bound to recuse ourselves when the law and facts require as we are
 9   to hear cases when there is no reasonable factual basis for recusal.” Holland, 519 F.3d at
10   912. In this case, Plaintiffs have failed to satisfy their burden that “a reasonable person with
11   knowledge of all the facts would conclude that the judge’s impartiality might reasonably
12   be questioned.” Carey, 929 F.3d at 1104. Plaintiffs’ Motion for Recusal under 28 U.S.C.
13   § 455(a) is denied.
14   III.   RECUSAL PROCEDURE UNDER 28 U.S.C. § 144
15          Section 144 applies when a party to a proceeding believes that the district judge “has
16   a personal bias or prejudice either against him or in favor of any adverse party[.]”
17   28 U.S.C. § 144. “Section 144 expressly conditions relief upon the filing of a timely and
18   legally sufficient affidavit.” Sibla, 624 F.2d at 867 (citations omitted). Specifically, the
19   statute provides:
20                 The affidavit shall state the facts and the reasons for the belief
                   that bias or prejudice exists, and shall be filed not less than ten
21                 days before the beginning of the term at which the proceeding
                   is to be heard, or good cause shall be shown for failure to file
22                 it within such time. A party may file only one such affidavit in
                   any case. It shall be accompanied by a certificate of counsel of
23                 record stating that it is made in good faith.
24   28 U.S.C. § 144.
25          When a party files a timely and legally sufficient affidavit pursuant to § 144, the
26   district judge “shall proceed no further therein, but another judge shall be assigned to hear
27   such proceeding.” Id.; Sibla, 624 F.2d at 867. However, “if the motion and affidavit
28   required by section 144 [are] not presented to the judge, no relief under section 144 is


                                                  - 11 -
 1   available.” Sibla, 624 F.2d at 868. Here, the Court finds the timeliness and procedural
 2   requirements of 28 U.S.C. § 144 have been met.
 3   IV.    CONCLUSION
 4          Accordingly,
 5          IT IS ORDERED denying Plaintiffs’ Motion for Recusal under 28 U.S.C. § 455
 6   (part of Doc. 13);
 7          IT IS FURTHER ORDERED directing the Clerk of the Court to randomly draw
 8   another District Court Judge to decide the portion of the motion to recuse (part of Doc. 13)
 9   filed pursuant to 28 U.S.C. § 144 and to refer only that portion of Doc. 13 to the randomly
10   selected Judge.
11          IT IS FINALLY ORDERED that the following motions remain pending:
12   Defendants’ Motion to Dismiss (Doc. 8); Defendants’ Motion to Compel Arbitration (Doc.
13   9); Plaintiffs’ Motion to Defer Ruling on Defendants’ Motion to Compel Arbitration (Doc.
14   15); the Motion to Withdraw as Plaintiffs’ Attorneys by Jonathan A. Dessaules, David E.
15   Wood, and Ashley C. Hill of the Dessaules Law Group (Doc. 18); and a Stipulation for
16   Extension of Time to Respond/Reply (First Request) (Doc. 19).
17          Dated this 5th day of November, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
